DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on January 3, 2022 has been carefully considered.  Claims 1-20 are under consideration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harutyunyan et al. (US 2018/0342729) in view of Choi (KR 10-2011-0052176).
Regarding claim 1, Harutyunyan et al. discloses an apparatus for performing aspects of manufacturing carbon nanotubes, comprising:
a nozzle (i.e., a nozzle defined by a tapered discharge end of an injector (see FIG. 1) for introducing a liquid from a source chamber 2 and a first carrier gas H2 into a CNT reactor 1) configured to receive a catalyst precursor solution (i.e., a liquid comprising a catalyst precursor from the source chamber 2; see paragraph [0011], [0012], [0014], [0019]) and a carrier gas (i.e., a first carrier gas such as H2, see paragraph [0017]), the nozzle having a distal end including an orifice configured to nebulize the catalyst precursor solution and produce a mist including a mixture of the nebulized catalyst precursor solution and the carrier gas (i.e., the nozzle inherently comprises an orifice for enabling the catalyst precursor solution to be injected into 1 as an aerosol, so as to produce an aerosol of SWNTs, and as shown in FIG. 1, the catalyst precursor solution is combined with the hydrogen gas immediately prior to injection into the reactor 1 via the nozzle; see paragraph [0017]), the nozzle configured to inject the mist directly into a high temperature reaction zone of a reactor to synthesize the carbon nanotubes (i.e., the reactor 1 comprises a reaction zone heated to a high temperature by a furnace 4 that surrounds the reactor, and the injector introduces the aerosol into a heated portion of the reaction zone to synthesize SWNTs; see paragraphs [0022]-[0025]); and
an elongated tubular body (i.e., the cylindrical body of the injector) having a first conduit and a second conduit in fluid communication with the nozzle (i.e., as shown in FIG. 1, the injector comprises an inner conduit and an outer annular conduit positioned about the inner conduit), the first conduit and the second conduit extending along a length of the tubular body, one of the first conduit and the second conduit connected to the source of the catalyst precursor solution (i.e., the inner conduit of the injector is connected via a liquid pump 3 to the source chamber 2 containing the catalyst precursor solution, see FIG. 1), another of the first conduit and the second conduit connected to a source of the carrier gas (i.e., the outer annular conduit of the injector is connected to a supply of the first carrier gas H2, see FIG. 1), the length of the tubular body being greater than or equal to a distance from an end of the reactor (i.e., the top end of the reactor 1) to the reaction zone (i.e., the heated portion of the reaction zone, heated by the surrounding furnace 4).
With respect to the newly added limitation, Harutyunyan et al. discloses that the reactor (i.e., CNT Reactor 1) is heated by a heat source which may completely surround the reactor (i.e., furnace 4; see paragraph [0022]) and which, as illustrated, extends along essentially the 1.  Harutyunyan et al. further discloses that the heat source 4 is operable to maintain the temperature of the reactor 1 at the desired temperatures for reducing the catalyst precursor into active catalyst and/or for the synthesis and/or formation of SWNTs (see paragraph [0023]), wherein the temperature may range from about 200 to 1600 °C (see paragraph [0025]).  One of ordinary skill in the art would considered such temperatures to be “high temperatures”.  Also, as clearly shown in FIG. 1, the tubular body and nozzle which injects the catalyst precursor solution (i.e., from source chamber 2) and the carrier gas (see paragraph [0017]) as an aerosol into the reactor 1 penetrates the top of the reactor 1 and extends a distance through the reaction chamber within a region of the reactor 1 that is immediately surrounded by the heat source 4.  Therefore, the nozzle in the apparatus of Harutyunyan et al. is deemed to meet the limitation of being “disposed within a high temperature reaction zone” of the reactor.  
Note that the specific temperature of the high temperature reaction zone is considered an intended use of the apparatus and it does not impart further patentable weight (i.e., structure) to the apparatus claim.  See MPEP § 2214.  Is it further noted that the heat source 4 in the apparatus of Harutyunyan et al. would be operable to produce the high temperature as suggested by Applicant, e.g., about 1200° C (see specification at paragraph [0016]).
Harutyunyan et al. fails to further disclose a cooling system configured to regulate a temperature of the catalyst precursor solution and the carrier gas along the length of the tubular body.
Choi (see FIG. 1-3; machine translation) discloses an apparatus 100 for performing aspects of manufacturing carbon nanotubes, comprising: a nozzle (i.e., a nozzle at the discharge 110; while not shown, a suitable nozzle can similarly have a structure that is tapered or becomes “gradually narrow”, see page 5, fourth and fifth paragraphs) configured to receive a catalyst-containing solution (i.e., a mixture containing a liquid raw material and catalyst, supplied to a first fluid path 111; see page 4, last paragraph) and a carrier gas (i.e., a gas supplied to a second fluid path 112) into a reactor 120 for manufacturing carbon nanotubes; an elongated tubular body (i.e., the cylindrical body portion of the injection nozzle 110) having a first conduit and a second conduit (i.e., conduits defined by the first flow path 111 and the second flow path 112) in fluid communication with the nozzle, the first conduit and the second conduit extending along a length of the tubular body (see FIG. 2), one of the first conduit and the second conduit connected to a source of the catalyst-containing solution (i.e., the solution is supplied from its source and via a solution inlet port 111a to the first fluid path 111), another of the first conduit and the second conduit connected to a source of the carrier gas (i.e., the gas is supplied from its source and via a gas inlet 112a to the second fluid path 112); and, specifically, a cooling system (i.e., a third fluid path 113 for circulating a flow of cooling water; see page 6, third and fourth paragraphs) configured to regulate a temperature of the catalyst-containing solution and the carrier gas along the length of the tubular body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cooling system of Choi along the length of the tubular body in the apparatus of Harutyunyan et al. because the cooling system would prevent the catalyst precursor solution and the carrier gas that flows inside the tubular body and the nozzle from being heated to a high temperature inside the reaction zone, and thereby improve process reliability by preventing the tubular body and the nozzle from being blocked by solids 
Regarding claim 2, Harutyunyan et al. discloses that the apparatus and the reactor 1 are configured to produce carbon nanotubes by a floating catalyst thermal chemical vapor deposition process (i.e., the CNT reactor 1 is used to prepare an aerosol of SWNTs according to a chemical vapor deposition method; see paragraphs [0010], [0021]).
Regarding claim 3, in the modified apparatus of Harutyunyan et al., an injection tube (i.e., the tube defining the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be disposed in a central conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2; see FIG. 1), with the first conduit (i.e., the inner conduit) being formed by the injection tube, and the second conduit (i.e., the outer annular conduit) being an annular region of the central conduit around the injection tube.
Regarding claim 4, Choi discloses that the cooling system is configured to circulate a cooling liquid along the length of the tubular body (i.e., the third flow path 113 circulates cooling water from a cooling water inflow opening 113a to a cooling water outlet 113b, see FIG. 2; page 6, third and fourth paragraphs).
Regarding claim 5, Choi (see FIG. 2-3) discloses that the cooling system includes a circumferential conduit (i.e., the third flow path 113) extending along the length of the tubular body 110 and configured to receive the cooling liquid (i.e., via the cooling water inflow opening 113a), wherein the circumferential conduit 113 surrounds the first conduit and the second conduit 111, 112.  
Regarding claim 6, in the modified apparatus of Harutyunyan et al., the first conduit (i.e., 2; see FIG. 1) would be a central conduit of the tubular body; the second conduit (i.e., in this case, the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be formed by an injection tube disposed in the central conduit; and the circumferential conduit (i.e., as modified by Choi, the third flow path 113 of the cooling system, formed within a wall of the tubular body 110; see FIG. 2-3) would be formed within a wall of the tubular body.
Regarding claim 7, Harutyunyan et al. discloses that that the catalyst precursor solution is provided as an aerosol (see paragraph [0017]), so as to prepare an aerosol of SWNTs (see paragraph [0010], [0021]), and the catalyst precursor should be sized as a nanoparticle, e.g., with a diameter from about 0.01 to 500 nm, preferably from about 0.01 to 250 nm, even more preferably from about 0.05 to 200 nm, and most preferably from about 0.5 to 100 nm (see paragraph [0016]).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the orifice of the nozzle in the modified apparatus of Harutyunyan et al. to nebulize the catalyst precursor solution into droplets having a size that is less than or equal to one micron (i.e., to produce an aerosol of the catalyst precursor sized as nanoparticles, in order to synthesize an aerosol of SWNTs).
Regarding claim 8, Harutyunyan et al. discloses that the first conduit (i.e., the inner conduit of the injector, connected to the source chamber 2) and the second conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2) are configured to isolate the catalyst precursor solution from the carrier gas as the catalyst precursor solution and the carrier gas flow to the nozzle (i.e., the tube defining the inner conduit separates the inner conduit from the outer annular conduit up until a point just prior to the nozzle; see FIG. 1).
2) and the second conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2) terminate proximate to the orifice, so that the catalyst precursor solution and the carrier gas combine as the catalyst precursor solution and the carrier gas pass through the orifice (i.e., as shown in FIG. 1, the inner conduit and the outer annular conduit end just prior the nozzle, and the catalyst precursor solution is combined with the hydrogen gas just prior to injection into the reactor; see paragraph [0017]).
Regarding claim 10, the recitation that the carbon nanotubes are selected from at least one of single-walled carbon nanotubes and double-walled carbon nanotubes does not impart further patentable weight to the claim because the carbon nanotubes to be manufactured using the apparatus are not considered part of the apparatus.  See MPEP §§ 2114, 2115.  In any event, Harutyunyan et al. discloses that the apparatus is used to manufacture of single-walled carbon nanotubes (SWNTs) (see paragraph [0009]-[0010]).
Regarding claim 11, Harutyunyan et al. (see FIG. 1) discloses a method of performing aspects of manufacturing carbon nanotubes, comprising:
supplying a catalyst precursor solution (i.e., a liquid comprising a catalyst precursor and carbon source from the source chamber 2; see paragraph [0011], [0012], [0014], [0019]) and a carrier gas (i.e., a first carrier gas such as H2, see paragraph [0017]) to an injection assembly, the injection assembly including a nozzle (i.e., a nozzle defined by a tapered discharge end of the injector, see FIG. 1) and an elongated tubular body (i.e., the cylindrical body portion of the injector, see FIG. 1) having a first conduit and a second conduit (i.e., an inner conduit and an 2 via a liquid pump 3); another of the first conduit and the second conduit receiving the carrier gas (i.e., the outer annular conduit receives the H2);
inserting the length of the tubular body through an end of the reactor to a reaction zone in the reactor and disposing the nozzle in the immediate region of the high temperature reaction zone (i.e., the injector is inserted through a top end of a CNT reactor 1 so that the nozzle of the injector is location within a zone of the reactor that is heated by a furnace 4 which surrounds the reactor 1; see FIG. 1); 
nebulizing the catalyst precursor solution to produce a mist including a mixture of the nebulized catalyst precursor solution and the carrier gas (i.e., the catalyst precursor solution is injected into the reactor 1 as an aerosol, so as to produce an aerosol of SWNTs, and as shown in FIG. 1, the catalyst precursor solution is combined with the hydrogen gas just prior to injection into the reactor 1 via the nozzle; see paragraphs [0010], [0017], [0021]); and
injecting the mist (i.e., the aerosol) into the reaction zone when the nozzle (i.e., the tapered discharge end of the injector) is disposed in the reaction zone to synthesize the carbon nanotubes (i.e., SWNTs).
With respect to the newly added limitation, Harutyunyan et al. discloses that the reactor (i.e., CNT Reactor 1) is heated by a heat source which may completely surround the reactor (i.e., furnace 4; see paragraph [0022]) and which, as illustrated, extends along essentially the 1.  Harutyunyan et al. further discloses that the heat source 4 is configured to maintain the temperature of the reactor 1 at the desired temperatures for reducing the catalyst precursor into active catalyst and/or for the synthesis and/or formation of SWNTs (see paragraph [0023]), wherein the temperature may range from about 200 to 1600 °C (see paragraph [0025]).  One of ordinary skill in the art would considered such temperatures to be “high temperatures”.  Also, as clearly shown in FIG. 1, the tubular body and nozzle which injects the catalyst precursor solution (i.e., from source chamber 2) and the carrier gas (see paragraph [0017]) as an aerosol into the reactor 1 penetrates the top of the reactor 1 and extends a distance through the reaction chamber within a region of the reactor 1 that is immediately surrounded by the heat source 4.  Therefore, the method of Harutyunyan et al. is deemed to meet the limitation of inserting the length of the tubular body through an end of the reactor “to a high temperature reaction zone” in the reactor.
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable high temperature for high temperature reaction zone located proximate to the nozzle in the method of Harutyunyan et al., for example, in the temperature range of from about 200 °C to 1600 °C (see paragraph [0025]), in order to maintain the reaction zone under temperatures suitable for reducing the catalyst precursor into active catalyst and/or for the synthesis and/or formation of SWNTs (see paragraph [0023]), which will depend on the particular composition of the catalyst precursor solution used for forming the carbon nanotubes.
Harutyunyan et al. fails to disclose the step of regulating a temperature of the catalyst precursor solution and the carrier gas along the length of the tubular body by a cooling system.
111; see page 4, last paragraph) and a carrier gas (i.e., a gas supplied to a second fluid path 112) to an injection assembly (i.e., an injection nozzle 110), the injection nozzle including a nozzle (i.e., a nozzle at a discharge end of the injection nozzle 110; while not shown, a suitable nozzle can similarly have a structure that is tapered or becomes “gradually narrow”, see page 5, fourth and fifth paragraphs) and an elongated tubular body (i.e., a cylindrical body portion of the injection nozzle 110) having a first conduit and a second conduit (i.e., conduits defined by the first flow path 111 and the second flow path 112) in fluid communication with the nozzle, the first conduit and the second conduit extending along a length of the tubular body, one of the first conduit and the second conduit connected to a source of the catalyst-containing solution (i.e., the solution is supplied from its source and via a solution inlet 111a to the first fluid path 111), another of the first conduit and the second conduit connected to a source of the carrier gas (i.e., the gas is supplied from its source and via a gas inlet 112a to the second fluid path 112); inserting the tubular body through an end of a reactor (i.e., the injection nozzle 110 is inserted through a top end of a reactor 120); and, specifically, regulating a temperature of the catalyst-containing solution and the carrier gas along the length of the tubular body by a cooling system (i.e., the temperature of the first fluid path 111 and second fluid path 112 is regulated by a cooling system comprising a third fluid path 113 which circulates cooling water from an inflow opening 113a to an outlet 113b; see page 6, third and fourth paragraphs).
It would have been obvious for one of ordinary skill in the art before the effective filing 
Regarding claim 12, Harutyunyan et al. further discloses growing nanotubes in the reactor 1 by a floating catalyst thermal chemical vapor deposition process (i.e., the CNT reactor 1 is used to prepare an aerosol of SWNTs according to a chemical vapor deposition method; see paragraphs [0010], [0021]).
Regarding claim 13, in the modified method of Harutyunyan et al., the first conduit (i.e., the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be formed by an injection tube disposed in a central conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2; see FIG. 1), the second conduit (i.e., the outer annular conduit) would be an annular region of the central conduit around the injection tube.
Regarding claim 14, Choi discloses that the step of regulating the temperature includes circulating a cooling liquid along the length of the tubular body (i.e., the third flow path 113 circulates cooling water along the length of the tubular body 110, from a cooling water inflow opening 113a to a cooling water outlet 113b, see FIG. 2; page 6, third and fourth paragraphs).
Regarding claim 15, Choi further discloses that the cooling liquid is circulated through a 113, see FIG. 2-3) extending along the length of the tubular body 110, wherein the circumferential conduit 113 surrounds the first conduit and the second conduit 111,112.
Regarding claim 16, in the modified method of Harutyunyan et al., the first conduit (i.e., in this case, the outer annular conduit of the injector, connected to the supply of H2; see FIG. 1) would be a central conduit of the tubular body; the second conduit (i.e., in this case, the inner conduit of the injector, connected to the source chamber 2; see FIG. 1) would be formed by an injection tube disposed in the central conduit; and the circumferential conduit (i.e., as modified by Choi, the third flow path 113 of the cooling system, formed within a wall of the tubular body 110; see FIG. 2-3) would be formed within a wall of the tubular body.
Regarding claim 17, Harutyunyan et al. discloses that that the catalyst precursor solution is provided as an aerosol (see paragraph [0017]), so as to prepare an aerosol of SWNTs (see paragraph [0010], [0021]), wherein the catalyst precursor should be sized as a nanoparticle, e.g., with a diameter from about 0.01 to 500 nm, preferably from about 0.01 to 250 nm, even more preferably from about 0.05 to 200 nm, and most preferably from about 0.5 to 100 nm (see paragraph [0016]).  Accordingly, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the orifice of the nozzle in the modified method of Harutyunyan et al. to nebulize the catalyst precursor solution into droplets having a size that is less than or equal to one micron (i.e., to produce an aerosol of the catalyst precursor of nanoparticle dimension, in order to synthesize an aerosol of SWNTs).
Regarding claim 18, Harutyunyan et al. discloses that the first conduit (i.e., the inner conduit of the injector, connected to the source chamber 2) and the second conduit (i.e., the 2) are configured to isolate the catalyst precursor solution from the carrier gas as the catalyst precursor solution and the carrier gas flow to the nozzle (i.e., the tube defining the inner conduit separates the inner conduit from the outer annular conduit up until a point just prior to the nozzle; see FIG. 1).
Regarding claim 19, Harutyunyan et al. discloses that the first conduit (i.e., the inner conduit of the injector, connected to source chamber 2) and the second conduit (i.e., the outer annular conduit of the injector, connected to the supply of H2) terminate proximate to the orifice, so that the catalyst precursor solution and the carrier gas combine as the catalyst precursor solution and the carrier gas pass through the orifice (i.e., as shown in FIG. 1, the inner conduit and the outer annular conduit end just prior the nozzle, and the catalyst precursor solution is combined with the hydrogen gas just prior to injection into the reactor; see also paragraph [0017]).
Regarding claim 20, Harutyunyan et al. discloses that the carbon nanotubes are single-walled carbon nanotubes (i.e., SWNTs; see paragraph [0009]-[0010]).
Response to Arguments
Applicant's arguments filed on January 3, 2022 have been fully considered. 
Applicant (at page 7, first paragraph) argues,
“The system of Harutyunyan is described as providing means for injecting a catalyst precursor or catalyst into the reactor 1, however Harutyunyan does not specifically discuss a nozzle. Furthermore, even assuming that a nozzle is used, Harutyunyan does not provide any detail regarding characteristics of such a nozzle or indicate where such a nozzle would be positioned during injection. Thus, Harutyunyan does not disclose or suggest a nozzle configured to be positioned in a high temperature reaction zone of the reactor 1.”

As well-known in the engineering art, a nozzle is a device used to control the direction or characteristics of a fluid flow as it exits a pipe or tube.  One of ordinary skill in the art would have considered the injector illustrated in FIG. 1 of Harutyunyan et al., which comprises an elongated pipe or tube with a tapered tip for injecting a catalyst precursor and carbon source solution from a container 2 into the CNT reactor 1, to comprise a nozzle (i.e., at the tapered tip).  Harutyunyan et al. further states, “… the catalyst and/or catalyst precursor may be injected into the reactor as a liquid, spray, or aerosol.  For example, the catalyst and/or catalyst precursor may be mixed with a first carrier gas, such as an inert gas, prior to injection into the reactor… For example, as shown in FIG. 1, the catalyst and/or catalyst precursor may be combined with hydrogen gas prior to injection into the reactor,” (see paragraph [0017]).  In particular, the solution may be injected as an aerosol such that, “an aerosol of SWNTs may be produced in the reactor,” (see paragraph [0021]).  The injector in the apparatus/method of Harutyunyan et al. will inherently comprise a nozzle to enable the disclosed generation of a spray or aerosol of the catalyst precursor and carbon solution in the reactor.
Harutyunyan et al. (see FIG. 1) further discloses that the reactor (i.e., CNT Reactor 1) is heated by a heat source which may completely surround the reactor (i.e., a furnace 4; see paragraph [0022]) and which, as illustrated, extends along essentially the full length of the reactor 1.  Harutyunyan et al. discloses that the heat source 4 is configured to maintain the temperature of the reactor 1 at the desired temperatures for reducing the catalyst precursor into active catalyst and/or for the synthesis and/or formation of SWNTs (see paragraph [0023]), wherein the temperature may range from about 200 to 1600 °C (see paragraph [0025]).  One of 1 penetrates through the top of the reactor 1 and extends a distance through the reaction chamber within a region of the reactor 1 that is immediately surrounded by the heat source 4.  Therefore, the nozzle in the apparatus of Harutyunyan et al. is deemed to meet the limitation of being “disposed within a high temperature reaction zone” of the reactor.  Also, the method of Harutyunyan et al. is deemed to meet the limitation of inserting the length of the tubular body through an end of the reactor “to a high temperature reaction zone” in the reactor.   Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  See MPEP § 2125.
Applicant (at page 7, second and third paragraphs) further argues,
“Choi describes an apparatus 100 that includes an injection nozzle 110. However, the injection nozzle 110 is not configured to inject a catalyst precursor and carrier gas into a high temperature zone of a reaction chamber to synthesize carbon nanotubes. Instead, Choi describes injection of a solution into a drying furnace 120 to manufacture catalysts which may be subsequently used in making nanotubes.
The drying furnace 120 is not described as being used for synthesizing carbon nanotubes, and is not described as having a high temperature reaction zone as claimed. Instead, the drying furnace 120 applies a temperature for drying an injected solution to produce a catalyst. There is no discussion or implication that the drying furnace 120 could be configured to have a high temperature reaction zone that allows for carbon nanotube synthesis therein.”

However, Applicant’s argument is not found persuasive because Choi was merely relied upon to teach a cooling system for regulating the temperature of a catalyst precursor solution within an injector that sprays the catalyst precursor solution into a high temperature zone.  The cooling system functions to prevent premature heating/drying of the catalyst precursor solution within the injector, which can lead to clogging of the injector by solids (see page 3, under “Effect”; page 6, second and third paragraphs; page 7, third to last paragraph).  Choi, in particular, provides a cooling system (i.e., the temperature of the first fluid path 111 and second fluid path 112 is regulated by a cooling system comprising a third fluid path 113 which circulates cooling water from an inflow opening 113a to an outlet 113b; see page 6, third and fourth paragraphs) to help prevent premature heating/drying of the catalyst precursor solution within an injector that is exposed to the high temperatures of a drying furnace, e.g., from about 700 ° C to 900 °C (see translation at page 6, last paragraph).
Like Choi, the apparatus/method in Harutyunyan et al. comprises an injector which sprays a catalyst precursor solution into a high temperature zone in order to synthesize an active catalyst to be used for forming carbon nanotubes (i.e., the step of producing an active catalyst from a catalyst precursor, wherein the catalyst precursor is reduced into the active catalyst prior to the production of SWNTs; see, e.g., paragraph [0015]).  The difference is that the Harutyunyan et al. apparatus/method additionally feeds a carbon source into the high temperature zone (see paragraphs [0018]-[0019]), wherein the carbon source can be injected 
Therefore, the apparatus/method of Harutyunyan et al. and Choi would be considered similar, and one of ordinary skill in the art could have applied the cooling system of Choi in the same way to the injector in the apparatus/method of Harutyunyan et al., and the result (i.e., the prevention of solids formation due to premature heating/drying, which clogs the injector) would have been predictable to one of ordinary skill in the art.  See MPEP § 2143 I. C.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774